 Case: 2:19-cv-02773-EAS-KAJ Doc #: 19 Filed: 04/23/20 Page: 1 of 2 PAGEID #: 66



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ANNA RILEY,

                       Plaintiff

       v.                                              Civil Action 2:19-cv-2773
                                                       Judge George C. Smith
                                                       Magistrate Judge Jolson
UNITED STATES POSTAL SERVICE.,
et al.,

                       Defendants.
                             REPORT AND RECOMMENDATION

       On January 24, 2020, the Court noted that Plaintiff had not timely served Defendant United

States Postal Service (“USPS”) and directed Plaintiff to do so within fourteen days. (Doc. 12 at

2). On March 11, 2020, the Court gave Plaintiff another fourteen days to complete service. (Doc.

15). On March 31, 2020, Plaintiff responded to the Court’s show cause order, asked for additional

time to serve the USPS, and noted the correct address for service. (Doc. 16). So, for the third

time, the Court granted Plaintiff an additional fourteen days to serve the USPS at the Washington

D.C. address noted in Plaintiff’s response to the show cause order. (Doc. 17). Over three weeks

have passed since that order, and Plaintiff has not served Defendant USPS.

       Based upon the foregoing, it is RECOMMENDED that Defendant USPS be DISMISSED

without prejudice for failure to timely effect service of process under Rule 4(m) of the Federal

Rules of Civil Procedure.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting
 Case: 2:19-cv-02773-EAS-KAJ Doc #: 19 Filed: 04/23/20 Page: 2 of 2 PAGEID #: 67




authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



       IT IS SO ORDERED.



Date: April 23, 2020                                /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE
